Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 14-26 are pending.
The prior arts submitted on January 15, 2020 and June 04, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2015/0116134).
As per claims 14 and 15, Wang et al. disclose a method for preparing an empty section of a parking facility for an operation of the parking facility, which includes the steps of measuring the empty section of the parking facility, using a time of flight measuring sensor situated in a stationary manner within the parking facility, by emitting 
As per claim 16, Wang et al. disclose that the one or the multiple measures includes situating a reflecting body in the section (see at least paragraph 0039).
As per claim 19, Wang et al. disclose that wherein the one or the multiple measures includes aligning the time of flight measuring sensor or situating the time of flight measuring sensor in a different position relative to its instantaneous position within the parking facility (see at least paragraphs 0038-0040).
As per claim 20, Wang et al. disclose the limitations of these claims in at elast figures 5, 6, 10 and the related text.
With respect to claims 23-26, the limitations of these claims have been noted in the rejections above and figures 5-10 and the related text of the Wang et al. reference.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to the claims above, and further in view of Esteban et al. (2017/0345302).
With respect to claim 17, Wang et al. disclose the claimed invention as discussed above except for the one or the multiple measures includes situating a reflector for reflecting the time of flight measuring signal on an infrastructure element of the parking facility.  However, Esteban et al. do suggest a parking management systems and method for indicating occupied and unoccupied parking space which includes the plurality of reflector as shown in at least figure 1-3, 5-7.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Esteban et al. into the system of Wang et al. in order to use the reflectors for obtaining the occupancy data more accurately.
As per claim 18, Esteban suggest that the one or the multiple measures includes applying a reflecting paint onto an infrastructure element of the parking facility (see at least figure 5, paragraphs 0025 and 0046).
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Shanbhag et al. (2010/0007525), Mimeault (2010/0309024), Subramanya (2014/0210646), Nordbruch (2017/0039852), Sandbrook (10,008,116) and Li et al. (10,311,731). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
June 17, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661